 1                                                         Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
 8                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                        NO. CR19-203RSM
11                         Plaintiff,
12                                                     ORDER EXTENDING THE DEADLINE
                                                       FOR THE GOVERNMENT TO FILE ITS
13                    v.
                                                       RESPONSES TO DEFENDANT’S
14    (14) ANTHONY JACQUES MCKINNEY                    MOTIONS TO SEVER
      (aka “Sancho”),
15
                                                       RE-NOTE ON MOTIONS CALENDAR:
16                         Defendant.                  February 28, 2020
17
18         THIS MATTER having come before the Court on the Government’s Motion to
19 Extend the Deadline to File its Responses to Defendant’s Motions to Sever, and the Court
20 being fully advised on the matter,
21         IT IS HEREBY ORDERED that the deadline for the Government to file its
22 responses shall be extended to February 27, 2020.
23         //
24         //
25         //
26
27
28

     ORDER EXTENDIING THE DEADLINE FOR THE GOVERNMENT                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     TO FILE ITS RESPONSES TO DEFENDANT’S MOTIONS TO SEVER - 1           SEATTLE, WASHINGTON 98101
     United States v. Anthony Jacques McKinney, CR19-203RSM                    (206) 553-7970
 1        IT IS FURTHER ORDERED that the matter be re-noted for February 28, 2020.
 2         DATED this 21st day of January, 2020.
 3
 4
 5
 6
 7
 8
                                           A
                                           RICARDO S. MARTINEZ
                                           UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14 Presented by:
15
   s/ C. Andrew Colasurdo             _________________________
16 C. ANDREW COLASURDO
17 Assistant United States Attorney
18
19
20 s/ Scott J. Engelhard_____________
21 SCOTT J. ENGELHARD
   Attorney for Anthony Jacques McKinney
22
23
24
25
26
27
28

     ORDER EXTENDIING THE DEADLINE FOR THE GOVERNMENT             UNITED STATES ATTORNEY
                                                                  700 STEWART STREET, SUITE 5220
     TO FILE ITS RESPONSES TO DEFENDANT’S MOTIONS TO SEVER - 2      SEATTLE, WASHINGTON 98101
     United States v. Anthony Jacques McKinney, CR19-203RSM               (206) 553-7970
 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on January 21, 2020, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system, which will send notification of such
 4 filing to the attorney(s) of record for the defendant(s).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER EXTENDIING THE DEADLINE FOR THE GOVERNMENT                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     TO FILE ITS RESPONSES TO DEFENDANT’S MOTIONS TO SEVER - 3               SEATTLE, WASHINGTON 98101
     United States v. Anthony Jacques McKinney, CR19-203RSM                        (206) 553-7970
